On December 2, 1953 an action to recover damages for personal injuries was marked off the trial term calendar for failure to comply with rule 9 of the Kings County Supreme Court Rules. On December 2, 1954 the action was dismissed pursuant to rule 302 of the Rules of Civil Practice. The appeals are from an order dated November 21, 1955 denying a motion to open appellant’s default and to vacate the order dismissing the action, and from an order dated January 23, 1956 denying a motion denominated as one for “reargument and reconsideration” of the original motion and for other relief, but which in reality was an application to renew based on additional facts. Order dated January 23, 1956 affirmed, with $10 costs and disbursements. Appeal from order dated November 21, 1955 dismissed, without costs. No opinion. Nolan, P. J. Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.